Citation Nr: 1208399	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  99-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to Agent Orange exposure.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently assigned a 30 percent rating beginning July 13, 2005; a 50 percent rating effective August 8, 2007; and a 70 percent rating effective January 9, 2008. 

3.  Entitlement to an increased rating for a left zygoma fracture, traumatic, left trigeminal neuropathy with foreign bodies and scar, neck injury, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1997 and August 2006 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a RO hearing before a Decision Review Officer in May 2007.  A written transcript of this hearing has been added to the claims file.  

This appeal was previously presented to the Board in February 2010, at which time these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's February 2010 remand order, the RO awarded the Veteran, within a December 2011 rating decision, a separate disability rating of 10 percent effective December 31, 2008, and 30 percent effective October 28, 2010, for maxillary sinusitis with headaches.  As the Veteran has not yet filed a notice of disagreement regarding these separate disability ratings, they will not be addressed by the Board at this time.  See 38 U.S.C.A. § 7105(a).  

The issue of an increased rating for a left zygoma fracture, with left trigeminal neuropathy with foreign bodies, scarring, and neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam, and is presumed to have been exposed to herbicides therein.  

2.  Competent evidence has not been presented establishing onset of peripheral neuropathy during military service, as the result of a disease or injury incurred therein, or as secondary to herbicide exposure.  

3.  Prior to June 12, 2007, the Veteran's PTSD resulted in mild to moderate symptoms, such as a depressed mood, sleep impairment, and occasional angry outbursts.  

4.  Effective June 12, 2007, the Veteran's PTSD resulted in moderate to severe symptoms, such as social isolation, suicidal and homicidal ideation, and difficulty controlling his temper.  

5.  Effective January 9, 2008, the Veteran's PTSD resulted in severe symptoms, such as hypervigilance, nightmares, and increased social isolation.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred during active military service, and may not be presumed to have been incurred therein, and service connection must thus be denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to a disability rating in excess of 30 percent prior to June 12, 2007, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for entitlement to a disability rating of 50 percent and no higher effective June 17, 2007, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for entitlement to a disability rating in excess of 70 percent effective January 8, 2008, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2004, November 2005, March 2006, June 2006, and August 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued prior to the October 1997 adverse determination as to the issue of entitlement to service connection for peripheral neuropathy, as that rating decision was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in October 2011.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to the issue of entitlement to an increased initial rating for PTSD, initial notice was issued prior to the August 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, with regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in October 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Peripheral neuropathy

The Veteran seeks service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Additionally, any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  In order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  

On examination for service entrance in January 1967, the Veteran was without any neurological abnormality, and he denied any history of neuritis or any other impairment of the upper and lower extremities.  Service treatment records confirm treatment in January 1968 for multiple shrapnel wounds to the abdomen, left upper extremity, left lower extremity, and face resulting from explosion of a mine; however, these were noted to be without nerve involvement.  A March 1969 service separation examination was negative for any neuritis or other neurological impairment of the upper or lower extremities.  

A VA general medical examination was afforded the Veteran in June 1969.  At that time, he did not report any peripheral neuropathy of the upper or lower extremities, and no neurological impairment of the extremities was noted on objective physical examination.  Thereafter, the Veteran did not report any peripheral neuropathy or neurological symptomatology until approximately 1981, many years after service separation.  Based on these facts, the Board is unable to conclude that the Veteran's peripheral neuropathy manifested within a year of his last exposure to herbicides, as is required for the regulatory presumption.  

Although the Veteran is unable to satisfy the requirements discussed above to be entitled to the regulatory presumption of service connection for peripheral neuropathy as a result of exposure to Agent Orange, the Board is required to evaluate the Veteran's claim on a direct basis as well.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran was afforded a VA neurological consultation in March 1981, when he reported occasional twitching of his abdominal muscles.  No diagnosis was made at that time, and the Veteran's condition appeared to be benign.  

In January 1987, the Veteran was referred by VA for private neurological examination following complaints of involuntary muscle twitching.  He gave a history of perceived muscle twitching, usually while lying still, since the late 1980s.  This twitching occurred in both the abdomen and the extremities.  No other neurological impairment was reported.  On objective examination, the Veteran had normal muscle strength and tone in the upper and lower extremities, without evidence of twitching or atrophy.  Reflexes, gait, and posture were all within normal limits.  The impression was of fasciculations of various muscle groups without other evidence of neurological dysfunction.  A second January 1987 neurological consultation, conducted by J. Michael James, M.D., noted some mild gradient hypesthesia to light touch and pinprick in the bilateral lower extremities.  The examiner gave an impression of early peripheral neuropathy of the sensory component of the lower extremities.  The examiner suspected this diagnosis could be the result of Agent Orange exposure.  

On private neurological examination in March 1987, the Veteran reported fasciculation of multiple muscle groups.  Objective neurological examination was essentially within normal limits, with the exception of mild decreased sensation to pinprick and light touch in the distal area of the bilateral lower extremities.  An EMG study confirmed minor peripheral neuropathy, sensory type, without evidence of any other neuromuscular dysfunction.  

In 2002, the Veteran began seeking treatment from a private neurologist for tremors, predominantly in the right upper extremity.  Objective evaluation in June 2002 was essentially within normal limits for sensory response and reflexes.  The Veteran was advised to reduce his caffeine intake, have his thyroid function checked, and report any new symptoms.  A September 2003 EMG study confirmed a generalized sensorimotor neuropathy with superimposed mononeuropathies of the left peroneal nerve, right ulnar nerve, and right median nerve.  

Pursuant to the Board's February 2010 remand order, the Veteran was afforded an October 2010 VA medical examination.  The Veteran's claims file was reviewed by the examiner in conjunction with the examination.  A prior history of peripheral neuropathy, with onset in 2002, was noted.  He gave a history of foot drop on the left, accompanied by pain, numbness, and tingling, and he was given a diagnosis of inflammatory demylinating polyneuropathy.  He was given a foot brace, spinal injections, and intensive therapy, with eventual resolution of his symptoms.  Currently, he experienced mild foot drop on the right, with mild pain in the lower right leg.  The final impression was of bilateral peripheral neuropathy of the lower extremities.  After reviewing the claims file and physically examining the Veteran, the examiner stated it was less likely than not that the Veteran's current peripheral neuropathy was related to any incident of military service, to include herbicide exposure.  The examiner noted that peripheral neuropathy was not indicated within the Veteran's service treatment records, and had its onset many years later.  Polyneuropathy, as demonstrated by the Veteran, was, according to the examiner, an abnormal immune response, the cause of which was unknown.  Thus, the examiner was unable to link it to any incident of service.   

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for peripheral neuropathy.  There is no competent medical evidence linking any current peripheral neuropathy with the Veteran's military service, to include his conceded herbicide exposure.  As noted above, the Veteran's peripheral neuropathy did not manifest during military service, or for many years thereafter.  A lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no competent evidence has been presented establishing onset of peripheral neuropathy during military service or within a year thereafter.  Thus, service connection on a direct basis, or on a presumptive basis due to herbicide exposure, is not warranted.  

Nevertheless, the Veteran may still establish an etiological nexus between his herbicide exposure and his subsequent peripheral neuropathy many years later.  See Combee, 34 F.3d at 1039.  In support of his claim, the Veteran has submitted a January 1987 private neurological consultation report in which a neurologist, Dr. James, suggested the Veteran's peripheral neuropathy "possibly could" be the result of Agent Orange exposure.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board notes that Dr. James stated only that the Veteran's peripheral neuropathy "possibly could" be the result of Agent Orange exposure during military service.  The Board finds this opinion to be speculative at best and of little evidentiary value in that it expressed the relationship as possible, rather than probable.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The U.S. Court of Appeals for Veterans Claims (Court) has found that an opinion expressed in speculative terms, such as "may" implies "may or may not", and is inherently speculative.  Id.  In contrast, a VA examiner concluded in 2010 that the Veteran's peripheral neuropathy was unrelated to his herbicide exposure many years prior.  Overall, the Board does not find this private medical opinion to be sufficient to establish a nexus between the Veteran's Agent Orange exposure and his peripheral neuropathy.  In the absence of such nexus evidence, service connection for peripheral neuropathy must be denied.  

The Veteran has alleged that his peripheral neuropathy is the result of herbicide exposure during military service in Vietnam.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Neurological disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  
  
In conclusion, the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  While herbicide exposure is conceded by VA, onset of such a disability was many years after military service, such that a statutory presumption is not warranted, and the competent evidence of record does not suggest a nexus between such exposure, or any other incident of military service, and his current peripheral neuropathy.  Thus, service connection for peripheral neuropathy must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased rating-PTSD

The Veteran seeks an increased initial rating for his service-connected PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders, which provides a 30 percent disability rating where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A VA mental health consultation was afforded the Veteran in April 2005, at which time he reported some emotional lability with intense anger which he has struggled to control.  He denied intrusive thoughts, but reported hypervigilance and increased restlessness.  Recurrent nightmares of Vietnam were also reported.  He denied suicidal ideation.  The Veteran was currently married to his first wife, of 35 years, and was retired from his job at the post office.  He enjoyed traveling with his wife and reported a good relationship with his only child, a daughter.  He denied having a close relationship with his extended family, however, and reported no close friends.  On objective evaluation, he was well-oriented, with a dysthymic mood, a constricted affect, clear thought patterns, and clear speech.  No psychoses were evident, and his memory, concentration, insight, and judgment were all good.  A depressive disorder was diagnosed, and a Global Assessment of Functioning (GAF) score of 55 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  A GAF score of 50 was assigned in June 2005.  A GAF score of 50-41 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  That same month, PTSD was diagnosed.  

A VA psychiatric examination was afforded the Veteran in December 2005.  He reported experiencing combat in Vietnam, and sustaining wounds on two occasions.  Since that time, he has experienced some difficulty controlling his temper, social isolation aside from his family, intrusive thoughts regarding his Vietnam service, a depressed mood, and hypervigilance.  He was currently married to his wife of many years, and they had an adult daughter, with whom he had a good relationship.  He denied any legal problems or illicit drug abuse.  He worked many years following service for the postal service, and was now retired.  On objective evaluation he was neat in appearance and well-groomed, and was friendly and cooperative with the examiner.  His speech was logical and goal-directed, and eye contact was within normal limits.  Thought processes were intact, and no delusions or hallucinations were reported.  His affect was mildly labile, and his mood was mildly depressed.  He reported a past history of suicidal thoughts, but denied any current such thoughts or plans.  Attention and concentration were slightly impaired, but judgment and insight were within normal limits.  His memory was grossly normal, and his intelligence appeared to be above average.  The impression was of an anxiety disorder, and a GAF score of 65 was assigned.  A GAF of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  He was found competent to manage his self-care and his financial benefits.  

The Veteran was next afforded a VA psychiatric examination in June 2007.  His reported symptoms included angry outbursts, social isolation, lack of motivation, and heightened irritability which had resulted in strained relationships within his family.  He was still married to his first wife, and maintained contact with this daughter.  He also reported hypervigilance and occasional panic attacks while in crowded places.  Some suicidal thoughts were reported, but no plans.  He was receiving outpatient psychiatric counseling and medication for his PTSD.  These services were provided by VA.  On objective evaluation, he was alert and fully-oriented, with a neat appearance and good grooming.  His affect was somewhat anxious, and he had difficulty focusing on some questions.  His speech rate and volume were within normal limits.  His memory was intact.  His concentration was slightly impaired, but his thought processes and content were within normal limits.  He was negative for hallucinations or delusional thinking.  PTSD was confirmed, and a GAF score of 58 was assigned.  

Another VA psychiatric examination was afforded the Veteran in January 2008.  His reported symptoms included nightmares, intrusive thoughts of his combat exposure in Vietnam, and avoidance of discussion of his military service.  He also reported difficulty controlling his temper, and stated he avoided crowded situations, which triggered panic attacks.  He remained married, but reported little other social contact.  He harbored some thoughts of harming former co-workers at the post office, but no plans to do so.  Some suicidal thoughts, but no plans, were also reported.  He reported a past history of alcohol abuse, but denied any recent excessive use.  He denied any legal difficulties or history of violent or physically abusive behavior.  On objective evaluation, the Veteran's mood was dysthymic with a somewhat blunted but congruent affect.  He displayed no indications of hallucinations, delusions, or inappropriate behavior.  He was normal in appearance and grooming, and he was fully-oriented.  No memory deficits were evident, and his speech was clear and logical.  No ritualistic or obsessive behaviors were noted, and his impulse control was within normal limits.  PTSD, severe in nature, was confirmed.  A GAF score of 45 was assigned.  The Veteran was considered competent to handle his financial benefits.  

Most recently, the Veteran was afforded a VA psychiatric examination in October 2011.  His reported symptoms included intrusive memories, emotional numbness, anxiety, a depressed mood, poor sleep, and a heightened startle response.  He reported a good relationship with his wife of many years.  Limited social interaction was reported otherwise.  He was retired from employment with the post office.  He continued to receive outpatient psychiatric treatment from VA, along with medication.  No legal difficulties were reported, and he denied drug or alcohol abuse.  He was able to converse with the examiner, and was negative for impaired judgment or thought processes, more than mild memory loss, or impaired communicational ability.  The Veteran was capable of maintaining his own self-care, and managing his household and finances.  A diagnosis of PTSD was confirmed.  A GAF score of 55 was assigned.  

The Veteran has also received VA outpatient treatment, as noted above, during the pendency of this appeal.  He has consistently reported difficulty with temper control, outbursts of anger, hyperirritability, social isolation, and emotional detachment.  He has also been neat in appearance, able to communicate with his health care providers in a normal fashion, and competent to manage his personal finances.  In June 2007, he was assigned a GAF score of 58.  An August 2007 VA clinical notation described his PTSD as chronic and severe, and assigned a GAF score of 55.  

Considering first the period prior to August 8, 2007, for which the Veteran has been assigned a 30 percent evaluation, the Board finds that a 50 percent rating is warranted effective June 12, 2007, the date of his VA psychiatric examination which indicated some impairment in the Veteran's concentration, focus, and social interaction with others outside his immediate family.  On this examination, he also reported some strain between himself and his wife and daughter, and some lingering homicidal ideation regarding former coworkers.  Based on this examination report and in light of 38 C.F.R. § 4.3 and 4.7, the Board finds a 50 percent disability rating is warranted for the Veteran's PTSD effective June 12, 2007.  

Prior to that date, the Board finds the preponderance of the evidence to be against an initial rating in excess of 30 percent.  According to the April and December 2005 VA examination reports and the pre-June 2007 outpatient treatment records, the Veteran was exhibiting no more than mild to moderate symptomatology resulting from his service-connected PTSD.  The Veteran did not display a flattened affect during his 2005 VA examinations, and his speech was not circumstantial, circumlocutory, or stereotyped.  He did not indicate panic attacks more than once a week, and displayed no difficulty understanding complex commands.  He was without impairment of his short or long-term memory and his judgment and thought processes were within normal limits.  He also had a history of a stable, long-term marriage and 30 years' employment until his retirement.  He indicated he was enjoying traveling and other activities of his retirement.  His GAF scores varied between 55 and 65 during this period, indicative of mild to moderate impairment.  Overall, the preponderance of the evidence is against a 50 percent rating prior to June 12, 2007, for the Veteran's PTSD.  

Considering next the period between June 12, 2007, and January 9, 2008, for which the Veteran has been granted a 50 percent disability rating, the Board finds that a higher disability rating is not warranted.  The evidence of record, including the June 2007 examination report, does not indicate a higher rating of 70 percent is warranted for the Veteran's PTSD.  According to the evidence for this period, although the Veteran reported both homicidal and suicidal thoughts, he has denied any such plans.  He has also denied obsessional rituals which interfered with routine activities.  His speech was also not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any legal difficulties during the pendency of this appeal.  All VA examination reports indicate he had been fully alert and oriented at all times of record, and he was employed for many years until his retirement.  His GAF scores have also been in the moderate range during this period.  Thus, the Board concludes a disability rating in excess of 50 percent prior to January 9, 2008, is not warranted.  

Finally, the Board must consider entitlement to a disability rating in excess of 70 percent from January 9, 2008.  The evidence of record does not indicate total occupational and social impairment during this period due to the Veteran's PTSD, as would support a 100 percent disability rating.  The January 2008 and October 2011 VA examination reports do not reflect gross impairment in thought processes or communication, as the Veteran's thought content and processes have been within normal limits at all times of record, and he has been able to communicate in a normal manner.  He has also denied persistent delusions or hallucinations, and has not displayed grossly inappropriate behavior.  Although he has reported some suicidal and homicidal thoughts, he has denied any recent plans, indicating he is not a persistent danger to himself or others.  At all times of record, he has displayed an ability to perform all activities of daily living, including maintenance of his personal hygiene, household, and finances, and all examiners of record have judged him competent to manage his financial benefits.  He has also not displayed disorientation to time, place, or person, and has displayed only mild to moderate memory impairment.  He has denied any legal difficulties related to his PTSD.  Overall, the preponderance of the evidence is against a disability rating in excess of 70 percent for the Veteran's PTSD.  Furthermore, the Board concludes that, as the Veteran has displayed an essentially similar level of impairment since the initiation of this appeal, a staged rating in excess of that already awarded is not warranted for any period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 119.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is retired, and has not required extended hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  The Veteran has alleged that he retired from his job at the post office due to the stresses associated with his job, and prior to the date he would have preferred to retire.  The Board does not find within the record, however, any evidence such as disciplinary actions or other reports suggesting the Veteran would not have been able to continue working at the time he retired.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board awards the Veteran a 50 percent disability rating effective June 12. 2007, and denies disability ratings in excess of 30 percent prior to that date, in excess of 50 percent thereafter, and in excess of 70 percent effective January 9, 2008.  As a preponderance of the evidence is against the award of disability ratings in excess of that awarded herein, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure, is denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD prior to June 12, 2007, is denied.  

Entitlement to a disability rating of 50 percent effective June 12, 2007, for PTSD is granted.  

Entitlement to a disability rating in excess of 50 percent prior to January 9, 2008, for PTSD is denied.  


REMAND

The Veteran also seeks an increased rating for his left zygoma fracture, with left trigeminal neuropathy with foreign bodies, scarring, and neck injury.  On VA examination in October 2010, photographs were taken of the Veteran's facial scarring, according to the examination report.  Evaluation by VA of burns, scarring, or other skin disabilities of the face, head, and neck requires consideration of color photographs to determine the presence and degree of disfigurement present.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).  Although photographs were apparently taken of the Veteran's facial scarring in 2010, copies of these photographs are not within the claims file.  As this evidence is pertinent to the pending claim, remand is required to obtain these photographs.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any color photographs of the Veteran's facial scarring taken as part of his October 2010 VA examination.  If no such records are available, schedule the Veteran for a new VA medical examination to evaluate his disability resulting from his left zygoma fracture, with left trigeminal neuropathy with foreign bodies, scarring, and neck injury.  The examiner must be provided with the Veteran's claims folder in conjunction with the examination, and should indicate review of the same in the examination report.  Any tests and studies deemed necessary by the examiner should be accomplished at this time.  Color photographs of the affected facial area should be taken and those photographs should be included in the claims folder for Board review.  The examiner must note all dermatological, neurological, or related disability resulting from the Veteran's service-connected facial injury.  A complete rationale for any opinion expressed should be included in the examination report.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


